Citation Nr: 1131530	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-31 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and son, T.D.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1941 to September 1945, and his awards and decorations include a Combat Infantryman Badge and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which found the Veteran incompetent to handle disbursement of VA funds.  The Veteran and his son, T.D., testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011, and a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2010).  

In this case, the RO determined that the Veteran is incompetent for VA purposes based on the results of an August 2008 VA examination concerning aid and attendance.  The examiner recorded that the Veteran had moderate short-term memory loss, or moderate to severe short-term memory loss.  The examiner further recorded that the Veteran did not know the amount of his VA benefit payments or his monthly bills, that he did not prudently handle the payments, and that he did not personally handle the money and pay bills.  Based on this information, the examiner opined that the Veteran is not capable of managing his personal financial affairs.

VA treatment records from March through August 2008 do not reflect any mental health symptoms or diagnosis.  The Veteran has significant hearing difficulties, for which he is service-connected at 100 percent, and he is also legally blind and has numerous physical disabilities.  There is no other medical evidence of record.

A review of the record suggests that the Veteran's son, G.D., and this son's spouse moved in with the Veteran in approximately March 2008, after the Veteran sustained a fall due to physical disabilities.  After the RO determined the Veteran to be incompetent, G.D. was appointed as his custodian for VA purposes in March 2009.  

The Veteran believes that he is competent to manage his own funds because he did so with no problems for many years prior to the appointment of G.D. as his custodian, and he continues to present lectures in several states.  The Veteran indicated that he does not know the amount of his current VA benefits or several of his monthly bills, but that his son G.D. currently handles those amounts, pursuant to VA's appointment as his custodian.  The Veteran stated that he does not know the exact amount of his benefits from the Social Security Administration (SSA), but that this amount goes into his personal bank account via direct deposit, and he uses some money to pay bills and the rest remains in his account, as he has always done.  However, the Veteran's son, T.D., appears to have testified that he helped with the Veteran's funds for several years prior to the appointment of G.D. as the custodian, and T.D. stated that "we have to help [the Veteran]" to manage his finances.  Similarly, the Veteran testified that he is "lazy" sometimes and that he would allow his son, T.D., and his wife to help him.  See, e.g., May 2011 hearing transcript.

The Veteran has also submitted a portion of an October 2010 bank statement to show that his son, G.D., has allowed several overdrafts to occur on his account.

The Board finds that further development is necessary in this case, based on the sparse medical evidence and the suggestions that the Veteran had at least some help managing his affairs prior to VA's appointment of a custodian for that purpose.  Although the Board regrets the additional delay, a remand is necessary to ensure due process and a complete record, so that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In particular, the Veteran should be allowed another opportunity to present evidence to support his assertion that he was able to manage his financial affairs prior to the appointment of a custodian in March 2009.  Such evidence could include bank statements, billing statements, lay statements from other family members, etc.

In addition, as the last VA treatment records in the claims file are dated in August 2008, any outstanding treatment records should be obtained and associated with the claims file.  The Veteran should then be afforded a VA field examination, to be conducted in conformity with M21-1MR, Part 11 (Fiduciary Program), Chapter 2 (Field Examinations), to assess his social, economic and industrial adjustment, as well as his ability to administer VA funds without limitation.  The field examination report should also be associated with the claims file.

Thereafter, the Veteran should be scheduled for a VA mental health examination to determine whether he has the mental capacity to handle disbursement of VA funds.  A complete rationale must be provided for any opinion offered.

Further development and adjudication should reflect consideration of the following provisions.  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c) (2010).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran another opportunity to present evidence to support his assertion that he was able to manage his financial affairs prior to the appointment of a custodian in March 2009.  Such evidence could include bank statements, billing statements, lay statements from other family members, etc.  

2.  Request and associate with the claims file any VA treatment records dated from August 2008 forward.  If any records cannot be obtained, notify the Veteran and allow an appropriate time to provide any such records.

3.  Afford the Veteran a VA field examination, to be conducted in conformity with M21-1MR, Part 11 (Fiduciary Program), Chapter 2 (Field Examinations), to assess his social, economic and industrial adjustment, as well as his ability to administer VA funds without limitation.  The field examination report should be associated with the claims file.

4.  After completing the above development, provide the Veteran with a VA mental health examination.  The entire claims folder, including a copy of this REMAND, must be made available to the examiner for review, and such review should be noted in the examination report.  All necessary studies and tests should be conducted.  The examiner should record any mental health symptoms throughout the appeal, and offer an opinion as to the Veteran's mental capacity to handle disbursement of VA funds.  A complete rationale for the opinion should be provided, and all lay and medical evidence should be considered.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the issue of the Veteran's competency to handle disbursement of VA funds based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

